Citation Nr: 1714798	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating for ischemic heart disease in excess of 10 percent from December 6, 2004 to October 25, 2009 and 30 percent from October 26, 2009 to January 4, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty from January 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As of January 05, 2010, the Veteran was granted the maximum benefit allowable.  Therefore, the issue has been rephrased accordingly.

The appeal was remanded for further development in July 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On April 6, 2016, the RO/AMC requested an addendum to the December 2015 DBQ (Disability Benefits Questionnaire) medical opinion to address the Veteran's level of severity from December 6, 2004 to January 5, 2010.  In an April 14, 2016 addendum, a VA cardiologist stated simply the "veteran's heart disease has remained the same during the period starting from Dec 2004 till Jan 2010."  Unfortunately, the Board needs further clarification on the severity of his ischemic heart disease for that time period.

Specifically, under Diagnostic Code 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to Diagnostic Code 7005 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

However, hyphenated a diagnostic code 7005-7017 may be more appropriate in this case given that he had a myocardial infarction and coronary bypass surgery.

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required, is rated 10 percent disabling.  Status post coronary bypass surgery resulting in a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, is rated 30 percent disabling.  Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure; or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017.

Accordingly, the case is REMANDED for the following action:


1.  Return the Veteran's claims folder to the VA cardiologist that rendered the December 2015 and April 2016 opinions in order to obtain a medical opinion as to the severity of the Veteran's service-connected ischemic heart disease for the period of the appeal from December 6, 2004 to January 4, 2010.  If the Veteran has had different levels of severity of his service-connected ischemic heart disease at different time periods, those should be noted by the examiner, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained.  All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria per Diagnostic Codes 7005-7017.

A factual review of the evidence by the examiner is critical to comply with regulation. 

The examiner must explain the rationale for the opinions given.

2.  After conducting any further development deemed warranted, readjudicate the claim.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


